Citation Nr: 0630139	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
arthritis.

3. Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
brain tumor.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The veteran had active service from November 1975 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the veteran's June 
2001 request to reopen her previously denied claims for 
service connection for arthritis and brain tumor, and denied 
a new claim for entitlement to service connection for a 
psychiatric disability.

A hearing before the undersigned via video conference was 
held in November 2004.  A transcript of that hearing is of 
record.

The issues of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection 
for a brain tumor and service connection for arthritis are 
addressed in the REMAND portion of this decision and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

FINDINGS OF FACT

1. A psychiatric disability was not exhibited during active 
service, and a preponderance of the evidence is against a 
finding of a psychiatric disability related to active 
military service or events therein.

2. A March 1998 rating decision denied service connection for 
arthritis.  That decision was not appealed within a year of 
the notice of the decision.

3. A private medical record submitted subsequent to the March 
1998 rating decision is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for arthritis.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred or aggravated 
in active service.  38 U.S.C.A.  §§ 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2. The March 1998 rating decision, which denied service 
connection for arthritis, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.302(a) (2005).

3. New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for arthritis.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In regard to the claim for service connection for a 
psychiatric disability, the veteran was provided with the 
notice required by the VCAA by letter dated October 2001.  In 
the letter, the originating agency informed the veteran of 
the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, and the assistance that VA would provide to 
obtain evidence on her behalf.  The veteran was not 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, for the following reasons.  The RO's October 2001 
letter informed the veteran that additional information or 
evidence was needed to support her claim.  The letter 
specifically noted the elements necessary to establish 
service connection, requested that she submit such evidence 
or provide VA with the information necessary for VA to obtain 
private medical records and other relevant evidence on her 
behalf, and essentially made the veteran aware that she 
should submit any evidence she had that pertained to her 
claim.  Therefore, the Board finds that she was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical records, which will be addressed as pertinent.  In 
addition, neither the veteran nor her representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the initial adjudication, and she has not 
been unfairly prejudiced by the timing or content of the 
notice.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim. 

In light of the Board's denial of the veteran's claim, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any unfair prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not unfairly 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with regard to the 
application to reopen a claim of service connection for 
arthritis, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the application to reopen is being granted.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).



Service Connection for a psychiatric disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
order to establish service connection for a claimed disorder, 
the following must be present: (1) Medical evidence of a 
current disability; (2) Medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) Medical evidence of a connection 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection will also be presumed for 
certain chronic diseases if manifest to a compensable degree 
within one year after discharge from service, including 
psychoses.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity or symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The veteran's service medical records, including a March 1977 
separation examination report, are negative for treatment or 
diagnosis of a psychiatric disability.  There is no evidence 
of record related to a psychiatric disability, except a 
January 2001 VA outpatient treatment record, which indicates 
a positive screening for depression.  However, the screening 
was based on the veteran's subjective history, the claims 
file reflects no earlier or subsequent reports of depression, 
and there is no indication of a diagnosis of psychiatric 
disability.  Even assuming, without conceding, that the 
January 2001 screening reflects the presence of a chronic 
psychiatric disability, without competent evidence showing 
that the disability is related to service, there is no basis 
to grant service connection.

In a Statement in Support of Claim dated December 2001, the 
veteran asserted that she has been depressed since her first 
time on the rifle range during service.  While the Board 
acknowledges the veteran's belief that she has a psychiatric 
disability, and that it is related to service, where, as 
here, the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Espiritu, 2 Vet. App. at 494 (lay persons are not competent 
to offer medical opinions).  The veteran's assertions of 
medical causation alone are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).

As noted above, incumbent on a grant of service connection 
for a disability is a finding that the veteran has the 
claimed disability and that it is related to service.  As no 
competent evidence of record shows that the veteran currently 
has a chronic disability or was treated for a psychiatric 
disability during service, the Board finds that the 
preponderance of the evidence of record weighs against the 
grant of service connection for a psychiatric disability.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of service connection for 
psychiatric disability.  In view of the absence of abnormal 
findings in service, the negative examination performed at 
separation from service, and the first suggestion of 
pertinent disability many years after service, relating a 
psychiatric disability to service would be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1991).

New & Material Evidence for Service Connection for Arthritis

A March 1998 rating decision, in pertinent part, denied 
service connection for arthritis.  As discussed above, the 
veteran failed to file a notice of disagreement within a year 
of that decision, and that decision is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.158(a) 
(2006), 20.302(a) (2005).  

In a rating decision dated December 2003, the RO declined to 
reopen the veteran's service connection claim for arthritis 
on the basis that copies of private and VA medical records 
submitted subsequent to the March 1998 rating decision do not 
constitute new and material evidence.  See 38 C.F.R. § 3.156 
(2006).

For claims filed prior to August 29, 2001, the date of a 
regulatory amendment changing the definition of new and 
material evidence, see 66 Fed. Reg. 45,620-630 (August 29, 
2001), codified as 38 C.F.R. 3.156(a), "new and material" 
means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  The evidence that is considered to determine whether 
new and material evidence has been submitted is that received 
by VA since the last final disallowance of the appellant's 
claim on any basis, i.e. more than a year following a 
decision of the AOJ.  38 U.S.C.A. § 5108; 38 C.F.R. § 
20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence pertaining to the veteran's claim for service 
connection for arthritis,  received since the previous, final 
rating action of March 1998, includes a private medical 
record dated November 1998 reflecting that the veteran was 
examined for complaints of arthritis in her knees and hands.  
The physician's assessment was "bilateral knee arthropathy 
(prob[able] rheumatoid)."  This medical record was not 
previously associated with he veteran's claim file and is 
therefore new.  As the veteran's claim was previously denied, 
in part, because there was no current diagnosis of arthritis, 
it is material.  On the basis of the November 1998 medical 
record, the Board finds it proper to reopen the veteran's 
claim of entitlement to service connection for arthritis. 

Accordingly, the veteran's claim of service connection for 
arthritis is reopened, and the appeal is granted, to that 
extent only.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a). 


ORDER

Service connection for a psychiatric disability is denied.

New and material evidence has been submitted to reopen a 
claim of service connection for arthritis, and to this extent 
the appeal is allowed. 

REMAND

Arthritis

Having reopened the appellant's claim for service connection 
for arthritis, the case may now be considered based on a de 
novo review of the record, with consideration given to all 
the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2006); Evans, supra.  However, the Board must 
consider whether the veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  During the November 
2004 hearing before the undersigned, the veteran testified 
that she has arthritis, including arthritis of the knees, and 
received treatment for arthritis from the VA Medical Center 
in Jackson, Mississippi.  The veteran requested during the 
hearing that VA consider these additional medical records in 
support of her claim for service connection for arthritis.  
Although the veteran waived VA adjudication of the evidence 
at the hearing on the basis that she would obtain and submit 
these records to the Board following the hearing, no further 
evidence was submitted to the Board.  

The referenced medical records are potentially relevant to 
the veteran's claim for service connection for arthritis.  
Thus, the Board finds that the veteran would be prejudiced by 
its review of the merits at this time, see 38 C.F.R. § 19.31 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993), and will 
remand the claim for further development, including a VA 
medical examination to clarify the November 1998 assessment 
of bilateral knee arthropathy and an etiology opinion, as 
outlined in the REMAND instructions, below.

Brain Tumor

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

The veteran is seeking to reopen a service connection claim 
for brain tumor, last denied in March 1998.  At that time it 
was determined that her tumor was not incurred or aggravated 
in service.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held in 
part that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim, and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

The veteran's June 2001 claim included a claim for 
entitlement to service connection for brain tumor.  Although 
the RO informed the veteran by letter dated September 2001 
that she must submit "new medical proof" to show that her 
tumor was caused or made worse by her military service, and 
requested treatment records from the time she was in service 
to the present, the letter does not discuss the basis of the 
earlier denial in March 1998.  Further, the July 2004 
Statement of the Case (SOC) cites the current regulatory 
definition of new and material evidence, 38 C.F.R. § 3.156(a) 
(2006), which, as noted above, applies to claims filed after 
August 29, 2001.  The Reasons and Bases section of the SOC 
incorrectly defines new and material evidence as being 
"significant enough to warrant reconsideration of a  
claim", instead of significant enough "to fairly decide the 
merits of the claim", as defined under 38 C.F.R. § 3.156(a) 
prior to August 19, 2001.  Thus, the notice was insufficient 
and therefore does not comply with the Kent ruling.

Accordingly,  the veteran's claim for entitlement to service 
connection for brain tumor must be remanded for proper 
notice.

Based on the foregoing, the case is REMANDED for the 
following action:

1.	VA should send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
that (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for entitlement to 
service connection for brain tumor; (2) 
notifies the veteran of the basis for 
the previous denial (no showing that 
pertinent disability was present in 
service or otherwise related to active 
duty); and (3) notifies the veteran of 
what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., 
competent evidence that a brain tumor 
either onset in service or increased in 
severity therein).  This notice is 
outlined by the Court in Kent, supra.  
VA should reference the correct 
regulatory definition of new and 
material evidence applicable to the 
veteran's June 2001 claim, specifically 
the definition set forth under the 
provisions of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.

2.	VA should request the veteran's medical 
records pertaining to examination 
and/or treatment of arthritis  from the 
Jackson, Mississippi VAMC.  Any records 
obtained should be associated with the 
veteran's claims file.

3.	Upon completion of the above requested 
development, and any additional 
development deemed appropriate, VA 
should readjudicate the issues of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
brain tumor and service connection for 
arthritis.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response from the 
veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


